PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
EBR Systems, Inc.
Application No. 16/879,530
Filed: 20 May 2020
For: TEMPORARY ELECTRODE CONNECTION FOR WIRELESS PACING SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 132529-8013.US04 (PATENT)


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed June 29, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a proper reply to the non-final Office action, mailed December 21, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on           June 29, 2022, indicating that no reply had been received.

A review of the application file reveals the presence of an Amendment, timely filed with a three month extension of time on June 21, 2022.  As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3792 for consideration of the Amendment, timely filed on June 21, 2022.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions